Citation Nr: 0715640	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

By means of the March 2003 rating, the RO held that service 
connection for coronary artery disease, status post coronary 
artery bypass graft (two vessel), as secondary to service-
connected diabetes mellitus, type II, was not warranted.  The 
veteran did not appeal the March 2003 denial of service 
connection.  In May 2004, the veteran's representative 
requested that the matter be revisited.  Accordingly, the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
coronary artery disease is referred to the RO for the 
appropriate development.



FINDING OF FACT

The veteran has Type II diabetes mellitus for which he is 
prescribed oral medication, insulin and a restricted diet.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 
7913 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2002 and March 2004 letters, with 
respect to initial claim of entitlement to service connection 
and the subsequent claim of entitlement o an increased 
disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2002 and March 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2002, prior to 
the grant of service connection in March 203.  Additionally, 
the record contains May 2004 and February 2005 supplemental 
statements of the case following the March 2004 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Montana 
Heart Institute, Robert Terry, M.D., St. Vincent Healthcare, 
and Charles R. McClave II, M.D., and VA examination reports 
dated in August 2002 and March 2004.  Notably, the veteran 
indicated in June 2004 that he had no additional evidence to 
submit, in response to the March 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's type II diabetes mellitus is evaluated using 
criteria found at 38 C.F.R. Section 4.119, Diagnostic Code 
7913.  A 20 percent rating is currently assigned based on 
evidence that the veteran's diabetes is somewhat controlled 
with the use of insulin, oral medication and a restricted 
diet.  The veteran asserts that a rating of at least 40 
percent should be assigned because he can no longer perform 
the activities required of a mechanic.  Under Diagnostic Code 
7913, a 40 percent rating is assigned when there is evidence 
of diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities); a 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.  The maximum 100 
percent disability rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Based on the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for diabetes is the 
most appropriate rating for assignment. Although the veteran 
maintains that he must regulate his activities in order to 
control his diabetes, which is the one criterion needed for 
assignment of a higher rating, the medical evidence does not 
support that contention.  Rather, the medical evidence of 
record demonstrates that the veteran has been encouraged to 
increase his exercise and that any regulation of activities 
is due to his complications from his coronary artery disease.  
Private treatment records from Charles R. McClave, II, M.D., 
indicate that the veteran has consistently been encouraged to 
increase his activities in order to better regulate his 
diabetes.  Moreover, in June 2003, Dr. McClave indicates that 
the veteran's diabetes required insulin and a limited 
carbohydrate diet; however, his status post bypass coronary 
artherosclerosis resulted in an inability to do prolongued 
jogging or strenuous mountain hiking.  He indicated that the  
veteran was able to perform normal activities of daily living 
and his work without difficulty.  Upon VA examination in 
March 2004, there was also no indication that the veteran had 
been prescribed a regulation of activities; rather, he 
indicated that he had been working out with a personal 
trainer since November 2003.  Subsequent VA treatment records 
indicate that the veteran was employed as a salesman and 
worked out at least three times a week.   In light of the 
lack of evidence that he was medically restricted from 
occupational or recreational activities, a rating in excess 
of 20 percent is denied. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected diabetes mellitus and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating any exceptional rating factors.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his diabetes and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by insulin spikes has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
conclusion, the Board finds that the 20 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is also denied on an extra-schedular basis.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


